          Case 1:16-cr-00007-AJN Document 64 Filed 12/10/20 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                                   12/9/2020
 United States of America,


                –v–                                                            16-cr-07 (AJN)

                                                                                   ORDER
 Anthony Rodriguez,

                       Defendant.



ALISON J. NATHAN, District Judge:

       The Court received the attached letters by mail. Unredacted copies of the letters will be

filed under seal.


       SO ORDERED.


Dated: December 9, 2020                           __________________________________
       New York, New York                                  ALISON J. NATHAN
                                                         United States District Judge
Case 1:16-cr-00007-AJN Document 64 Filed 12/10/20 Page 2 of 6
Case 1:16-cr-00007-AJN Document 64 Filed 12/10/20 Page 3 of 6
Case 1:16-cr-00007-AJN Document 64 Filed 12/10/20 Page 4 of 6
Case 1:16-cr-00007-AJN Document 64 Filed 12/10/20 Page 5 of 6
Case 1:16-cr-00007-AJN Document 64 Filed 12/10/20 Page 6 of 6
